 

Exhibit 10.122

 

LEASE SURRENDER AND TERMINATION AGREEMENT

 

I.                                         PARTIES AND DATE.

 

This Lease Surrender and Termination Agreement (“Agreement”) is made and entered
into as of this 10 day of February, 2009, between THE IRVINE COMPANY LLC, a
Delaware limited liability company, formerly The Irvine Company (“Landlord”),
and MEADE INSTRUMENTS CORP., a Delaware corporation (“Tenant”).

 

II.                                     RECITALS.

 

Pursuant to a lease (“Lease”) dated December 20, 1996, Landlord leased to Tenant
those certain premises (“Premises”) located at 6001 Oak Canyon, Irvine,
California, as more fully described in the Lease.

 

Landlord and Tenant desire to terminate the Lease upon the terms and conditions
contained in this Agreement.

 

III.                                 TERMINATION.

 

For valuable consideration:

 

A.                                   Termination Date.  Subject to the timely
performance by Tenant of its obligations herein, Landlord and Tenant agree that
the Lease shall terminate on February 15, 2009 (“Termination Date”).  Tenant
shall quit and surrender possession of the Premises to Landlord on or before
February 28, 2009 in the condition more particularly provided in Section III.H
of this Agreement.

 

B.                                     Termination Payment.  Tenant hereby
agrees to pay Landlord, in addition to all Basic Rent and Operating Expenses due
and owing through the Termination Date, the sum of One Million Two Hundred
Thousand Dollars ($1,200,000.00) (the “Termination Payment”), payable as
follows:  (i) Five Hundred Thousand Dollars ($500,000.00) shall be paid in cash
concurrently with the execution and delivery of this Agreement, and (ii) the
balance of the Termination Payment shall be paid by the delivery of a promissory
note (the “Note”) in favor of Landlord, in the form and with the content of
Exhibit A attached to this Agreement.  The Note shall be secured by a letter of
credit in the amount of the principal sum of the Note (the Letter of Credit”)
issued by Bank of America or by another financial institution acceptable to
Landlord, and delivered to Landlord concurrently with the execution and delivery
of this Agreement.

 

The Letter of Credit shall be maintained in full force and effect through that
date which is thirty (30) days following the last scheduled payment date for
principal amounts under the Note.  Upon any default by Tenant under the Note,
Landlord shall be entitled to draw upon said Letter of Credit by the issuance of
Landlord’s sole written demand to the issuing financial institution, which draw
shall be in an amount necessary to pay any sum which Tenant is obligated to pay
under the Note.   Any such draw shall be without waiver or any rights Landlord
may have under this Agreement or at law or in equity as a result of the
default.  If any portion of the Letter of Credit is drawn after a default by
Tenant, Tenant shall within ten (10) days after written demand by Landlord
restore the Letter of Credit.  Failure to so restore said Letter of Credit
within said ten (10) days shall be a default by Tenant under this Agreement. 
Partial drawings upon said Letter of Credit shall be permitted.

 

C.                                     Security Deposit.  Landlord currently
holds the sum of One Hundred Twenty-nine Thousand Seven Hundred Forty-five
Dollars ($129,745.00) as the Security Deposit under Section 4.3 of the Lease. 
Of this amount, (i) Landlord shall retain Sixty-Five Thousand Dollars
($65,000.00) as the “Security Deposit” under the new “Hubble Lease” (as defined
in Section III.G below), and (ii) the remaining balance (in the amount of
Sixty-Four Thousand Seven Hundred Forty-Five Dollars ($64,745.00)) shall be
returned to Tenant within thirty (30) days following the Termination Date,
provided that Tenant fully performs its obligations under the Lease and this
Agreement, including without limitation, Tenant’s obligations under
Section III.H below.

 

D.                                    Landlord’s Conditional Release of Tenant. 
Except for (i) the payment required to be made by Tenant pursuant to
Section III.B above, (ii) any rent or other charges owed by Tenant, or other
obligations required of Tenant set forth in the Lease from and after the date of
this Lease through including the Termination Date, and (iii) any obligations,
liabilities or losses which are based on this Agreement or any indemnity or hold
harmless agreement set forth in the Lease (collectively the “Excluded Claims”),
effective upon the ninety-first (91st) day after Landlord’s receipt of the full
amount of the Termination Payment (which shall include all payments under the
Note), Landlord forever releases and discharges Tenant from any and all rights,
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, claims in bankruptcy, liabilities, and demands of every kind and
character in any way related to or arising from the Lease, provided however,
that the release granted by Landlord in this Section III.D shall: (x) all times
be subject to the provisions of Section III.E and Article IV of this Agreement,
and (y) not become effective and shall be null and void if a “Bankruptcy Event”
(as defined in Section III.E below) occurs on or before the ninetieth (90th) day
after Landlord’s receipt of the Termination

 

--------------------------------------------------------------------------------


 

Payment (which shall include all payments under the Note).  In connection with
the foregoing conditional release (which does not include the Excluded Claims),
Landlord hereby expressly waives the provisions of Section 1542 of the
California Civil Code, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE
DEBTOR.”

 

It is understood by Landlord that if the facts or law with respect to which the
foregoing conditional release is given hereafter turn out to be other than or
different from the facts or law in that connection not known to be or believed
by Landlord to be true, then Landlord hereto expressly assumes the risk of the
facts or law turning out to be so different, and agrees that the foregoing
conditional release shall be in all respects effective and not subject to
termination or rescission based upon such differences in facts or law.

 

E.                                      Bankruptcy Event.  The parties agree
(and Tenant acknowledges Landlord’s express reliance thereon) that upon
(i) Tenant filing a voluntary petition or becoming the subject of an involuntary
petition seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under an present or future federal,
state or foreign act or law relating to bankruptcy or insolvency, including
without limitation, Chapters 7 and 11 of the United States Bankruptcy Code
(collectively and each individually, a “Bankruptcy Event”), and (ii) the
initiation in any such proceeding of an action to avoid or recover the payments
made to Landlord under this Agreement (including, without limitation, the
Termination Payment) pursuant to the provisions of Chapter 5 of the Bankruptcy
Code or any similar state or foreign law, the release set forth in Section III.D
above, at Landlord’s election, shall be null and void and Landlord shall retain
any and all claims that may exist under the Lease or otherwise against Tenant.

 

F.                                      Tenant’s Unconditional Release of
Landlord.  Effective upon the date of this Agreement, Tenant forever releases
and discharges Landlord from any and all rights, causes of action, actions,
judgments, liens, indebtedness, damages, losses, claims, claims in bankruptcy,
liabilities and demands of every kind and character in any way related to or
arising from the Lease.  Not by way of limitation of the foregoing, Tenant
represents that Landlord has not failed to perform, and is not in any respect in
default or otherwise liable in the performance of, any of its obligations under
the Lease, nor in connection with the negotiation and execution of the Lease,
the administration of the Lease, and the leasing, operations, or management of
the Building.  In connection with the foregoing unconditional release, Tenant
hereby expressly waives the provisions of Section 1542 of the California Civil
Code, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE
DEBTOR.”

 

It is understood by Tenant that if the facts or law with respect to which the
foregoing release is given hereafter turn out to be other than or different from
the facts or law in that connection not known to be or believed by Tenant to be
true, then Tenant hereto expressly assumes the risk of the facts or law turning
out to be so different, and agrees that the foregoing release shall be in all
respects effective and not subject to termination or rescission based upon such
differences in facts or law.

 

G.                                     Contingency.    Tenant understands and
agrees that the effectiveness of this Agreement is contingent upon the mutual
execution and delivery of a new lease agreement by and between Landlord and
Tenant for approximately 25,136 rentable square feet of space located in a
building at 27 Hubble, Irvine, California (the “Hubble Lease”).

 

H.                                    Restoration.  Notwithstanding the
provisions of Sections 7.3 and 15.3 of the Lease, Tenant shall restore the
Premises, at its sole cost and expense on or before the Termination Date, only
in the following particulars (together with the accompanying repairs to the
Premises):

 

(i)                                     the removal of the optics/lab area
portion of the Premises (including all mechanical and electrical);

 

(ii)                                  the removal of the compressed air system
in the warehouse portion of the Premises;

 

(iii)                               the removal of all “above-standard”
electrical systems in the warehouse portion of the Premises and restoration of
the original electrical system;

 

(iv)                              the removal of the observatory and all related
equipment;

 

(v)                                 the removal of all racking equipment in the
warehouse portion of the Premises; and

 

(vi)                              the removal of Tenant’s signage, cabling,
security system(s) and all of Tenant’s personal property and debris from the
Premises.

 

2

--------------------------------------------------------------------------------


 

IV.                                 TENANT’S REPRESENTATIONS AND WARRANTIES.

 

A.  Authorization/Reasonably Equivalent Value:  Tenant represents and warrants: 
(i) that Tenant was not acting under any misapprehension as to the effect of
this Agreement, and acted freely and voluntarily and was not acting under any
coercion or duress; (ii) that the execution of this Agreement was duly
authorized by Tenant; and (iii) that Tenant believed and now believes that the
consideration given by each party for this Agreement represents reasonably
equivalent value.

 

B.  Solvency of Tenant:  Tenant represents and warrants that it is not currently
insolvent as that term is defined in Section 101(32) of Title 11 of the United
States Bankruptcy Code, nor will Tenant become insolvent as a result of this
Agreement.

 

C.  Agreement Improves Tenant’s Financial Position:  Tenant represents and
warrants that the completion of this Agreement will enhance Tenant’s overall
financial position and that Tenant has proffered and requested this Agreement to
improve its financial position.

 

V.                                     GENERAL.

 

A.  Counterparts.  If this Agreement is executed in counterparts, each shall be
considered an original.  Any photographic, photostatic, or other copy of this
Agreement may be introduced in a proceeding subject to state or federal rules of
evidence without foundation.

 

B.  Defined Terms.  All words commencing with initial capital letters in this
Agreement which are not defined in this Agreement shall have the same meaning in
this Agreement as in the Lease.

 

C.  Corporate and Partnership Authority.  If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Agreement for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Agreement for the
corporation or partnership and that this Agreement is binding upon the
corporation or partnership in accordance with its terms.

 

D.  Attorneys’ Fees.  The provisions of the Lease respecting payment of
prevailing attorneys’ fees shall also apply to this Agreement.

 

VI.                                 EXECUTION.

 

Landlord and Tenant have executed this Agreement as of the day and year first
written above.

 

LANDLORD:

 

TENANT:

 

 

 

THE IRVINE COMPANY LLC,

 

MEADE INSTRUMENTS COPR.,

a Delaware limited liability company

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/E. Valjean Wheeler

 

By:

/s/Paul E. Ross

 

E. Valjean Wheeler

 

 

Paul E. Ross

 

President, Office Properties

 

 

Senior Vice President - Finance Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/Christopher J. Popma

 

By:

/s/Steven G. Murdock

 

Christopher J. Popma

 

 

Steven G. Murdock

 

Vice President Operations, Office Properties

 

 

Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

$700,000.00             

 

                        , 200 

 

1.                                      MAKER’S PROMISE TO PAY

 

FOR VALUE RECEIVED, MEADE INSTRUMENTS CORP., a Delaware corporation (“Maker”),
promises to pay to the order of THE IRVINE COMPANY LLC, a Delaware limited
liability company (“Payee”), at the address set forth in Section 3 hereof, the
principal sum of Seven Hundred Thousand Dollars ($700,000.00), together with
accrued interest on the unpaid principal balance at the applicable rate as set
forth in Section 2 hereof.  Maker acknowledges and agrees that Payee may assign
or otherwise transfer this Note at any time.  Payee or anyone who takes this
Note by any such transfer and who is entitled to receive payments under this
Note is sometimes hereinafter referred to as the “Note Holder.”

 

2.                                      INTEREST

 

No interest shall accrue on the principal balance of this Note. Notwithstanding
the foregoing, upon the occurrence of an Event of Default as described in
Section 6(a) below, and for so long as such default continues, the sum(s) of
principal then due and payable hereunder, whether by acceleration or otherwise,
shall bear interest at the per annum rate of ten percent (10%) (the “Default
Rate”).

 

3.                                      PAYMENTS

 

NOTICE TO MAKER:  THE PAYMENT OF PRINCIPAL AND INTEREST AND ANY OTHER SUMS THEN
DUE HEREUNDER IS A BALLOON PAYMENT.  MAKER HAS NO RIGHT WHATSOEVER TO EXTEND OR
RENEW THIS NOTE WHEN THE BALLOON PAYMENT BECOMES DUE ON THE MATURITY DATE.  NOTE
HOLDER IS UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME.

 

Maker shall make payments of principal under this Note in accordance with the
following schedule:

 

(a)                                  Two Hundred Thousand Dollars ($200,000.00)
on May 1, 2009;

 

(b)                                 Two Hundred Thousand Dollars ($200,000.00)
on August 1, 2009; and

 

(c)                                  Three Hundred Thousand Dollars
($300,000.00) on November 1, 2009 (the “Maturity Date”).

 

On the Maturity Date, the entire unpaid principal balance hereof, together with
accrued but unpaid interest thereon and any other sums then due hereunder, shall
immediately become due and payable in full.

 

Any payments received by Note Holder pursuant to the terms hereof shall be
applied first to the payment of any sums, other than principal and interest, due
Note Holder pursuant to the terms hereof, next to the payment of all interest
accrued to the date of such payment, and then to the payment of principal.  All
payments hereunder are payable in lawful money of the United States of America
and shall be wired to the following account of Note Holder, or shall be payable
at such other place as the Note Holder hereof may designate from time to time:

 

Wells Fargo Bank

San Francisco, CA

Account No: 4944677699

Account Name: TIC - Tech Portfolio

Routing No: 121000248

[Amount of Wired Amount or ACH]

Mead Instruments Corp. - 663841-S29453

 

4.                                      MAKER’S RIGHT TO PREPAY

 

Maker shall have the right to prepay all or part of the unpaid principal balance
hereof, together with accrued but unpaid interest thereon, at any time without
penalty.

 

EXHIBIT “A” TO LEASE SURRENDER
AND TERMINATION AGREEMENT

 

1

--------------------------------------------------------------------------------


 

5.                                      INTEREST RATE LIMITATION

 

If it is determined that the transaction contemplated hereby is subject to the
usury laws of the State of California, Note Holder and Maker stipulate and agree
that none of the terms and provisions contained herein or in any document or
instrument executed in connection herewith shall ever be construed to create a
contract for the use, forbearance or detention of money requiring payment of
interest at a rate in excess of the maximum interest rate permitted to be
charged by the laws of the State of California.  If any Note Holder shall
collect monies which are deemed to constitute interest which would otherwise
increase the effective interest rate on this Note to a rate in excess of the
maximum rate permitted to be charged by the laws of the State of California, all
such sums deemed to constitute interest in excess of such maximum rate shall, at
the option of Note Holder, be credited to the payment of the sums due hereunder
or returned to Maker.

 

6.                                      DEFAULT

 

The occurrence of any of the following shall be deemed to be an “Event of
Default” under this Note:

 

(a)           the failure of Maker to pay principal, interest and any other sums
when due pursuant to the terms hereof; or

 

(b)           the failure of Maker to fully comply with any other covenant or
obligation under this Note.

 

7.                                      REMEDIES

 

Upon the occurrence of an Event of Default hereunder, Note Holder may, in its
sole and absolute discretion and without demand or notice to Maker, (a) declare
the entire unpaid balance hereof, together with accrued but unpaid interest
thereon and any other sums then due hereunder, immediately due and payable, and
(b) exercise any and all rights and powers and pursue any and all remedies now
or hereafter available under applicable law.  No delay or omission on the part
of Note Holder in exercising any right or remedy under this Note shall operate
as a waiver of such right or remedy.

 

8.                                      LATE CHARGE

 

If any payment due hereunder is not received by the Note Holder within ten
(10) calendar days after the date such payment is due, Maker shall pay to Note
Holder, without demand, a late charge in an amount equal to four percent (4%) of
the amount past due.  It would be impracticable or extremely difficult to fix
the Note Holder’s actual damages if payment is not paid when due hereunder, and
said late charge shall be deemed to be the Note Holder’s damage for any such
late payment, but shall not limit the Note Holder’s right to compel prompt
performance of any obligation or to exercise any other remedy under this Note. 
No late charge assessed shall exceed the maximum permitted by law.

 

9.                                      NOTICES

 

Any notice, request, demand, instruction or other communication to be given to
any party hereunder shall be in writing and shall be deemed to have been duly
given three (3) business days after deposit in the United States mail or, if
personally delivered or sent by registered or certified mail, return receipt
requested, when delivered, as follows:

 

If to Maker:                                  MEADE INSTRUMENTS CORP.

27 Hubble

Irvine, CA  92618

Attention:

 

If to Payee:                                    THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA  92660

Attn:  Vice President Operations, Irvine Office Properties - Technology
Portfolio

 

The addressees and addresses for the purpose of this paragraph may be changed by
giving written notice of such change in the manner herein provided for giving
notice.  However, unless and until such written notice of change is actually
received, the last address and addresses as stated by written notice, or
provided herein if no written notice of change has been received, shall be
deemed to continue in effect for all purposes hereunder.

 

10.                               WAIVERS

 

Maker hereby waives diligence, presentment, protest and demand, notice of
protest, demand, dishonor and nonpayment of this Note, and notice of intention
to accelerate the maturity of this Note and expressly agrees that, without in
any way affecting the liability of Maker hereunder, Note Holder may extend

 

2

--------------------------------------------------------------------------------


 

any maturity date or the time for payment of any installment due hereunder,
accept additional security, release any party liable hereunder and release any
security now or hereafter securing this Note.  Maker further waives, to the full
extent permitted by law, the right to plead any and all statutes of limitations
as a defense to any demand on this Note, or on any deed of trust, security
agreement, lease assignment, guaranty or other instrument now or hereafter
securing this Note.  Maker hereby waives all rights of setoff and counterclaim
with respect to this Note, including rights of setoff and counterclaim with
respect to this Note which may arise from claims heretofore unknown to Maker.

 

11.                               ATTORNEYS’ FEES

 

If the Note Holder seeks legal advice following a default by Maker hereunder or
refers this Note to collection or to reclaim, protect, preserve or enforce its
interest in this Note or under any instrument securing this Note, then Maker
shall pay all attorneys’ fees and expenses and other costs relating thereto.

 

12.                               THIS NOTE IS SECURED BY A LETTER OF CREDIT. 
This Note is secured by a Letter of Credit in the amount of Seven Hundred
Thousand Dollars ($700,000.00) issued by Bank of America (the “Letter of
Credit”).

 

13.                               SEVERABILITY

 

Every provision of this Note is intended to be severable.  In the event any term
or provision hereof is declared by a court of competent jurisdiction to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.

 

14.                               NUMBER AND GENDER

 

In this Note the singular shall include the plural and the masculine shall
include the feminine and neuter gender, and vice versa, if the context so
requires.

 

15.                               TIME IS OF THE ESSENCE

 

Time is strictly of the essence under this Note and any amendment, modification
or revision hereof.

 

16.                               CHOICE OF LAW

 

This Note shall be governed by and construed in accordance with the laws of the
State of California.

 

17.                               JOINT AND SEVERAL LIABILITY

 

If this Note should be signed by more than one party, the liability under this
Note of each party shall be joint and several.  In addition, if Maker is a
partnership, the liability under this Note of each general partner of Maker, and
the liability of each general partner of a partnership which is itself a general
partner of Maker, shall be joint and several.

 

MAKER:

 

MEADE INSTRUMENTS CORP.,

a Delaware corporation

 

By:

/s/Paul E. Ross

 

 

Paul E. Ross

 

 

Senior Vice President - Finance Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/Steven G. Murdock

 

 

Steven G. Murdock

 

 

Chief Executive Officer

 

 

3

--------------------------------------------------------------------------------